 

Exhibit 10.22

 

FORM OF

 

COMMON STOCK PURCHASE WARRANT

 

TAXUS CARDIUM PHARMACEUTICALS GROUP

 

Warrant Shares:

 

 

Initial Exercise Date:

,

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, ________ (the “Holder”) is entitled, upon the terms and subject to the
limitations on exercise and the conditions hereinafter set forth, at any time on
or after the date hereof (the “Initial Exercise Date”) and on or prior to the
close of business on the Ten (10) year anniversary of the Initial Exercise Date
(the “Termination Date”) but not thereafter, to subscribe for and purchase from
TAXUS CARDIUM PHARMACEUTICALS GROUP, a Delaware corporation, and any successor
or successor-in-interest as described herein (the “Company”), up to _____ shares
(the “Warrant Shares”) of Common Stock, subject to adjustment as provided
herein. The purchase price of one share of Common Stock under this Warrant shall
be equal to the Exercise Price, as defined in Section 2(b).  

Section 1.Definitions.  In addition to the terms defined elsewhere in this
Warrant, for all purposes of this Warrant, the following terms have the meanings
set forth in this Section 1:

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of, or consultants or advisors to, the Company
pursuant to any stock, option or warrant plan, or similar incentive or
compensation arrangement, duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose, (b) securities
upon the exercise or exchange of or conversion of any Securities issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of the Initial
Exercise Date, provided that such securities have not been amended since the
date of the Initial Exercise Date to increase the number of such securities or
to decrease the exercise, exchange or conversion price of such securities, (c)
securities issued in connection with acquisitions, sponsored research,
collaborations, technology license, development, marketing or other similar
agreements or strategic transactions approved by a majority of the disinterested
directors of the Company (the primary purpose of which is not to raise equity
capital), (d) shares of Common Stock by reason

1

--------------------------------------------------------------------------------

 

of a stock split, combination or dividend, (e) securities issued to banks,
equipment lessors or other financial institutions in connection with loans made
to the Company, and (f) securities issued to suppliers or third party service
providers in connection with the provision of goods or services (the primary
purpose of which is not to raise equity capital).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Subsidiary” means any subsidiary of the Company as set forth in its filings and
reports with the Securities and Exchange Commission (“SEC”) and shall, where
applicable, also include any direct or indirect subsidiary of the Company formed
or acquired after the date hereof.

“Trading Day” means a day on which the New York Stock Exchange is open for
trading.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the
New York Stock Exchange, the NYSE MKT, or the OTC Bulletin Board.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time); (b)  if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Purchasers of a
majority in interest of the Shares then outstanding and reasonably acceptable to
the Company, the reasonable fees and expenses of which shall be paid by the
Company.

Section 2.Exercise.

a)Exercise of Warrant.  Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the registered Holder at the address of the Holder
appearing on the books of the Company) of a duly executed copy of the Notice of
Exercise Form annexed hereto; and, within three (3) Trading Days of the date
said Notice of Exercise is delivered to the Company, the Company shall have
received payment of the aggregate Exercise Price of the shares thereby purchased
by wire transfer or cashier’s check drawn on a United States bank or, if
available, pursuant to the cashless exercise procedure specified in Section 2(c)

2

--------------------------------------------------------------------------------

 

below. Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) Trading Days of the date the
final Notice of Exercise is delivered to the Company.  Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased.  The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases. The Company shall deliver any objection to any Notice of
Exercise Form within three (3) Business Day of receipt of such notice. The
Holder and any assignee, by acceptance of this Warrant, acknowledge and agree
that, by reason of the provisions of this paragraph, following the purchase of a
portion of the Warrant Shares hereunder, the number of Warrant Shares available
for purchase hereunder at any given time may be less than the amount stated on
the face hereof.

b)Exercise Price.  The exercise price per share of the Common Stock under this
Warrant shall be Sixty Cents ($0.60), subject to adjustment hereunder (the
“Exercise Price”).

c)Cashless Exercise.  This Warrant may also be exercised, in whole or in part,
by means of a “cashless exercise” in which the Holder shall be entitled to
receive a certificate for the number of Warrant Shares equal to the quotient
obtained by dividing [(A-B) (X)] by (A), where:

(A) = the VWAP on the Trading Day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 2(c).

 

d)Mechanics of Exercise.

i.Delivery of Certificates Upon Exercise.  Certificates for shares purchased
hereunder shall, unless otherwise instructed by Holder on its Notice of
Exercise, be transmitted by the Company or its transfer agent to the Holder by
crediting the account of the Holder’s prime broker with the Depository Trust
Company through its Deposit Withdrawal Agent Commission (“DWAC”) system if the
Company is then a participant in such system and there is an effective
registration statement

3

--------------------------------------------------------------------------------

 

permitting the issuance of the Warrant Shares to or resale of the Warrant Shares
by Holder, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise, by the date that is three (3) Trading Days
after the latest of (A) the delivery to the Company of the Notice of Exercise
Form, (B) surrender of this Warrant if required (i.e. in the case of an exercise
in full) and (C) payment of the aggregate Exercise Price as set forth above
(including by cashless exercise, if permitted) (such date, the “Warrant Share
Delivery Date”).  This Warrant shall be deemed to have been exercised on the
first date on which all of the foregoing have been delivered to the
Company.  The Warrant Shares shall be deemed to have been issued, and Holder or
any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
Warrant has been exercised, with payment to the Company of the Exercise Price or
by cashless exercise and all taxes required to be paid by the Holder, if any,
pursuant to Section 2(d)(v) prior to the issuance of such shares, having been
paid.

ii.Delivery of New Warrants Upon Exercise.  If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.

iii.Rescission Rights.  If the Company fails to cause the Transfer Agent to
transmit to the Holder a certificate or the certificates representing the
Warrant Shares pursuant to Section 2(d)(i) by the Warrant Share Delivery Date,
then, the Holder will have the right to rescind such exercise.

iv.No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.

v.Charges, Taxes and Expenses.  Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form

4

--------------------------------------------------------------------------------

 

attached hereto duly executed by the Holder and the Company may require, as a
condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto.

vi.Closing of Books.  The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

Section 3.Certain Adjustments.

a)Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant or any other warrant or option issued by the Company),
(ii) subdivides outstanding shares of Common Stock into a larger number of
shares, (iii) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (iv) issues by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then in each case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding immediately before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event, and the number of shares issuable upon
exercise of this Warrant shall be proportionately adjusted such that the
aggregate Exercise Price of this Warrant shall remain unchanged.  Any adjustment
made pursuant to this Section 3(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re‑classification.

b)Subsequent Equity Sales.  Until the Five (5) year anniversary of the Initial
Exercise Date, if the Company or any Subsidiary thereof, as applicable, at any
time while this Warrant is outstanding, shall sell or grant any option to
purchase, or sell or grant any right to reprice, or otherwise dispose of or
issue (or announce any offer, sale, grant or any option to purchase or other
disposition) any Common Stock or Common Stock Equivalents (a “Subsequent Equity
Sale”) entitling any Person to acquire shares of Common Stock, at an effective
price per share less than the Exercise Price (such lower price, the “Base Share
Price” and such issuances collectively, a “Dilutive Issuance”) (if the holder of
the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of Common Stock at an effective price per share
which is less than the Exercise Price, such issuance shall be deemed to have
occurred for less than the Exercise Price on such date of the Dilutive
Issuance), then the Exercise Price shall remain unchanged but the number of
Warrant Shares issuable hereunder shall be increased by multiplying the original
number of warrant shares by a fraction the numerator of which is the Exercise
Price and the denominator of

5

--------------------------------------------------------------------------------

 

which is the greater of (i) the Base Share Price or (ii) $0.20. Such adjustment
shall be made whenever such Common Stock or Common Stock Equivalents are issued.
For example, if a Holder held 100,000 Warrant Shares at an Exercise Price of
$1.00, and the Base Share Price after a Dilutive Issuance was $0.80, the Warrant
Shares would be adjusted to 125,000 shares (100,000 times $1.00/$0.80) but the
Exercise Price would remain unchanged at $1.00. If a second Dilutive Issuance
occurred at $0.70, the Warrant Share number would be adjusted to 142,857
(100,000 times $1.00/$0.70) but the Exercise Price would remain unchanged at
$1.00. Notwithstanding the foregoing, no adjustments shall be made, paid or
issued under this Section 3(b) in respect of an Exempt Issuance.  The Company
shall notify the Holder in writing, no later than the Trading Day following the
issuance of any Common Stock or Common Stock Equivalents or other Dilutive
Issuance event subject to this Section 3(b), indicating therein the applicable
adjustment to the Warrant Shares (such notice the “Dilutive Issuance Notice”).

c)Subsequent Rights Offerings.  If the Company, at any time while the Warrant is
outstanding, shall issue rights, options or warrants to all holders of Common
Stock (and not to the Holders) entitling them to subscribe for or purchase
shares of Common Stock at a price per share less than the VWAP on the record
date for such issuance, then, the number of Warrant Shares issuable hereunder
shall be increased by multiplying by a fraction, of which the numerator shall be
the number of shares of the Common Stock outstanding on the date of issuance of
such rights, options or warrants plus the number of additional shares of Common
Stock offered for subscription or purchase, and of which the denominator shall
be the number of shares of the Common Stock outstanding on the date of issuance
of such rights, options or warrants plus the number of shares which the
aggregate offering price of the total number of shares so offered (assuming
receipt by the Company in full of all consideration payable upon exercise of
such rights, options or warrants) would purchase at such VWAP.  Such adjustment
shall be made whenever such rights, options or warrants are issued, and shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such rights, options or warrants.

d)Pro Rata Distributions.  If the Company, at any time while this Warrant is
outstanding, shall distribute to all holders of Common Stock (and not to the
Holders) evidences of its indebtedness or assets (including cash and cash
dividends other than regular cash dividends paid out of earnings or earned
surplus, determined in accordance with GAAP) or rights or warrants to receive or
subscribe for or purchase any security of the Company or any Subsidiary other
than the Common Stock of the Company, which is subject to adjustment pursuant to
Section 3(a)), then in each such case the number of Warrant Shares issuable
hereunder shall be increased by multiplying the number of Warrant Shares in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
numerator shall be the VWAP determined as of the record date mentioned above,
and of which the denominator shall be such VWAP on such record date less the
then per share fair market value at such record date of the portion of such
assets or evidence of indebtedness so distributed applicable to one outstanding
share of the Common Stock as determined by the Board of Directors in good
faith.  In either case the adjustments shall be described in a statement
provided to the Holder of the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to one share of Common
Stock.  

6

--------------------------------------------------------------------------------

 

Such adjustment shall be made whenever any such distribution is made and shall
become effective immediately after the record date mentioned above.

e)Fundamental Transaction. If, at any time while this Warrant is outstanding,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another Person,
(ii) the Company, directly or indirectly, effects any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) any, direct
or indirect, purchase offer, tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and has been accepted by the holders of 50% or more
of the outstanding Common Stock, (iv) the Company, directly or indirectly, in
one or more related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, (v) the Company, directly or indirectly, in one or
more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination) (each a “Fundamental Transaction”), then, upon any
subsequent exercise of this Warrant, the Holder shall have the right to receive,
for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction, at the
option of the Holder, the number of shares of Common Stock of the successor or
acquiring corporation or of the Company, if it is the surviving corporation, and
any additional consideration (the “Alternate Consideration”) receivable as a
result of such Fundamental Transaction by a holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
Fundamental Transaction.  For purposes of any such exercise, the determination
of the Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction.  Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction that is (1) an all cash transaction, (2) a “Rule 13e-3
transaction” as defined in Rule 13e-3 under the Exchange Act, or (3) a
Fundamental Transaction involving a person or entity not traded on a national
securities exchange, including, but not limited to, the Nasdaq Global Select
Market, the Nasdaq Global Market, or the Nasdaq Capital Market, the Company or
any Successor Entity (as defined below) shall, at the Holder’s option,
exercisable at any time concurrently with, or within 30 days after, the
consummation of the Fundamental Transaction, purchase this Warrant from the
Holder by paying to the Holder (i) an amount

7

--------------------------------------------------------------------------------

 

of cash, or (ii) at the Company’s election, an equivalent value in shares of
Common Stock based on the then-applicable or last-applicable VWAP or equivalent
value of the Company’s Common Stock (such equivalent value in shares being
offered at a time and manner so as to enable the Holder to effectively
participate in such Fundamental Transaction along with and on the same terms as
provided to holders of the Company’s Common Stock), in each case of (i) or (ii)
in an amount equal to the Black Scholes Value of the remaining unexercised
portion of this Warrant on the date of the consummation of such Fundamental
Transaction.  “Black Scholes Value” means the value of this Warrant based on the
Black and Scholes Option Pricing Model obtained from the “OV” function on
Bloomberg, L.P. (“Bloomberg”) determined as of the day of consummation of the
applicable Fundamental Transaction for pricing purposes and reflecting (A) a
risk-free interest rate corresponding to the U.S. Treasury rate for a period
equal to the time between the date of the public announcement of the applicable
Fundamental Transaction and the Termination Date, (B) an expected volatility
equal to the greater of 100% and the 100 day volatility obtained from the HVT
function on Bloomberg as of the Trading Day immediately following the public
announcement of the applicable Fundamental Transaction, (C) the underlying price
per share used in such calculation shall be the sum of the price per share being
offered in cash, if any, plus the value of any non-cash consideration, if any,
being offered in such Fundamental Transaction and (D) a remaining option time
equal to the time between the date of the public announcement of the applicable
Fundamental Transaction and the Termination Date.  The Company shall cause any
successor entity in a Fundamental Transaction in which the Company is not the
survivor (the “Successor Entity”) to assume in writing all of the obligations of
the Company under this Warrant and the other Transaction Documents in accordance
with the provisions of this Section 3(e) pursuant to written agreements ensuring
satisfaction of the Company’s obligations to the Holder as provided herein prior
to such Fundamental Transaction and shall, at the option of the holder of this
Warrant, deliver to the Holder in exchange for this Warrant a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Warrant which is exercisable for a corresponding number of
shares of capital stock of such Successor Entity (or its parent entity)
equivalent to the shares of Common Stock acquirable and receivable upon exercise
of this Warrant (without regard to any limitations on the exercise of this
Warrant) prior to such Fundamental Transaction, and with an exercise price which
applies the exercise price hereunder to such shares of capital stock (but taking
into account the relative value of the shares of Common Stock pursuant to such
Fundamental Transaction and the value of such shares of capital stock, such
number of shares of capital stock and such exercise price being for the purpose
of protecting the economic value of this Warrant immediately prior to the
consummation of such Fundamental Transaction). Upon the occurrence of any such
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Warrant and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein.  

f)Subsidiary Fundamental Transaction Involving a Principal Business of the
Company. In the event that the Company, directly or indirectly, effects, in one
or a series of

8

--------------------------------------------------------------------------------

 

related transactions, any sale, lease, license, assignment, transfer, conveyance
or other disposition of assets of a principal subsidiary or business of the
Company, which transaction or series of related transactions involves total
consideration that exceeds a substantial percentage of the Company’s market
capitalization at the time of agreement (defined as being at least Twenty-Five
Percent (25%) of the then-current market capitalization of the Company, which
percentage is referred to as a “Substantial Disposition Percentage” with any
such transaction being referred to as a “Subsidiary Fundamental Transaction”),
then the Holder shall be provided with an election to receive, following at
least 5 business days prior written notice to the Holder describing the
Subsidiary Fundamental Transaction and Warrant Share Conversion Value (as
defined below), and at least 30 business days prior to any transfer or
expenditure of or agreement to transfer or expend any consideration received or
to be received in such Subsidiary Fundamental Transaction, the Black-Scholes
Value, in cash or Common Stock at the Company’s election calculated as provided
above in connection with a Fundamental Transaction, for a portion of the Warrant
Shares corresponding to the Substantial Disposition Percentage (such value being
referred to as the “Warrant Share Conversion Value”). In the event the Holder
elects to receive the Warrant Share Conversion Value, the corresponding portion
of the Warrant Shares shall be cancelled and no longer in effect.

g)Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

h)Notice to Holder.  

i.Adjustment to Warrant Shares. Whenever the Warrant Shares are adjusted
pursuant to any provision of this Section 3, the Company shall promptly mail to
the Holder a notice setting forth the number of Warrant Shares after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.

ii.Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear

9

--------------------------------------------------------------------------------

 

upon the Warrant Register of the Company, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  To the extent that any notice provided hereunder constitutes,
or contains, material, non-public information regarding the Company or any of
the Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K.  The Holder shall remain
entitled to exercise this Warrant during the period commencing on the date of
such notice to the effective date of the event triggering such notice except as
may otherwise be expressly set forth herein.

Section 4.Transfer of Warrant.

a)Transferability.  This Warrant and all rights hereunder (including, without
limitation, any registration rights) are transferable, in whole or in part, upon
surrender of this Warrant at the principal office of the Company or its
designated agent, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer.  Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled.  The Warrant, if properly assigned
in accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.  

b)New Warrants. This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney.  Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the initial issuance date set forth on the first page of this Warrant
and shall be identical with this Warrant except as to the number of Warrant
Shares issuable pursuant thereto.

10

--------------------------------------------------------------------------------

 

c)Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time.  The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

d)Understandings or Arrangements.  Such Holder is acquiring this Warrant as
principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Warrant (this representation and warranty not limiting such
Holder’s right to sell the Warrant pursuant to the Registration Statement or
otherwise in compliance with applicable federal and state securities laws.) Such
Holder is acquiring this Warrant hereunder in the ordinary course of its
business.

Section 5.Miscellaneous.

a)No Rights as Stockholder Until Exercise.  Except as provided herein, this
Warrant does not entitle the Holder to any voting rights, dividends or other
rights as a stockholder of the Company prior to the exercise hereof as set forth
in Section 2(d)(i).  

b)Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and upon surrender and cancellation of such
Warrant or stock certificate, if mutilated, the Company will make and deliver a
new Warrant or stock certificate of like tenor and dated as of such
cancellation, in lieu of such Warrant or stock certificate.

c)Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

d)Authorized Shares.  

The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.  The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant.  The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be
listed.  The Company covenants that all Warrant Shares which may be issued upon
the exercise of the purchase rights represented by this Warrant will, upon
exercise of the purchase rights represented by this Warrant

11

--------------------------------------------------------------------------------

 

and payment for such Warrant Shares in accordance herewith, be duly authorized,
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges created by the Company in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously with such issue).  

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable, the Company shall obtain
all such authorizations or exemptions thereof, or consents thereto, as may be
necessary from any public regulatory body or bodies having jurisdiction thereof.

e)Jurisdiction. All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be determined in accordance with the
provisions of Section 6 of this Warrant.

f)Restrictions; Piggyback Registration Rights; Cooperation Regarding
Rule 144.  The Holder acknowledges that the Warrant Shares acquired upon the
exercise of this Warrant, if not registered will have restrictions upon resale
imposed by state and federal securities laws. The Company shall provide the
Holder with Piggyback Registration Rights and Cooperation Regarding Rule 144, as
defined in Warrant Exhibit 1 entitled “Piggyback Registration Rights and
Cooperation Regarding Rule 144,” which exhibit and corresponding rights and
obligations of the Holder and the Company are incorporated by reference herein.

g)Nonwaiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies.  Without
limiting any other provision of this Warrant, if the Company willfully and
knowingly fails to comply with any provision of this Warrant, which results in
any material damages to the Holder, the Company shall pay to Holder such amounts
as shall be sufficient to cover any costs and expenses including, but not
limited to, reasonable attorneys’ fees, including those of the

12

--------------------------------------------------------------------------------

 

Alternative Dispute Resolution Procedures of Section 6 and court or appellate
proceedings if applicable, incurred by Holder in collecting any amounts due
pursuant hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.

h)Notices.  Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered by U.S.
Certified Mail or overnight courier to the address of the Holder provided below,
or to such other address of the Holder or Holder’s successors or assigns as
provided to the Company.

i)Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

j)Remedies.  The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant.  The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

k)Successors and Assigns.  Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder.  The provisions of this Warrant are
intended to be for the benefit of any Holder from time to time of this Warrant
and shall be enforceable by the Holder or holder of Warrant Shares.

l)Amendment.  This Warrant may only be modified or amended or the provisions
hereof waived with the written consent of the Company and Holder.

m)Severability.  Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

n)Headings.  The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

Section 6.Alternative Dispute Resolution Procedure and Governing Law.

a)Mandatory Mediation.  The parties agree to submit any dispute between them
arising out of this Agreement to mediation before a mutually-agreeable mediator
handling commercial disputes in San Diego, California prior to the filing of any
legal action.  In the event that the parties cannot agree on such a mediator,
then they shall meet with a mediator selected by the firm of Judicate West in
San Diego, California. The mediator shall attempt to bring the parties to a
mutually-agreeable resolution of the

13

--------------------------------------------------------------------------------

 

dispute.  In the event the parties cannot reach agreement, the mediator shall
request confidential settlement positions from each party, and any additional
documentation deemed pertinent by the mediator, and shall thereafter deliver a
proposed mediator’s settlement to the parties.  Each party shall advance the
costs equivalent to one full day of mediation to the mediator prior to the
mediation.  In the event the parties reach agreement, any excess amount paid
shall be returned equally to the parties.  In the event the parties do not reach
agreement, any excess of amount paid shall be returned to the party whose final
proposal as reflected in its position statement is closest to that proposed in
the mediator’s settlement, and any amount remaining due shall be paid by the
party whose final proposal as reflected in its position statement is furthest
from that proposed in the mediator’s settlement

b)Binding Arbitration.  If the dispute cannot be resolved through mediation
under the process set forth above, the parties shall attempt to resolve the
dispute or claim through binding arbitration to be held in San Diego, California
in accordance with the dispute resolution rules then in effect in accordance
with the American Arbitration Association, using an arbitrator selected in the
same manner as provided above for a mediator. The arbitrator shall encourage the
parties to reach settlement, at a first settlement conference to be held after
the parties’ presentation of their reasoned positions and any further factual
and legal inquiries recommended by the arbitrator and, if unsuccessful, at a
second settlement conference prior to the arbitrator’s final determination. The
arbitrator shall be entitled to assign the costs of arbitration to the party
whose final proposal as reflected in its position statement is furthest from the
arbitrator’s position. The decision of the arbitrator shall be final,
conclusive, and binding. Judgment may be entered on the arbitrator’s decision in
any court having jurisdiction.

c)Governing Law.  This Agreement shall be governed by and construed according to
the laws of the State of California, without regard to its conflict of laws
provisions, and each party voluntarily submits to the personal jurisdiction of
the courts of the State of California located in San Diego, which courts shall
have exclusive jurisdiction over any dispute arising out of the construction,
interpretation, or enforcement of this Agreement. The Holder and the Company
hereby consent to the exclusive jurisdiction and proper venue of the courts
located in San Diego, California, for purposes of entry of the arbitrator’s
decision. Each party further agrees that service of process by U.S. Certified
Mail to such party's address for notices set forth in this Agreement shall be
effective service of process with respect to any disputes arising out of this
Agreement.

d)WAIVER OF JURY TRIAL.  IN ACCEPTING THE ALTERNATIVE DISPUTE RESOLUTION
PROCEDURES AS PROVIDED ABOVE, THE PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO
THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY,
UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY
JURY.

********************

(Signature Pages Follow)

14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

TAXUS CARDIUM PHARMACEUTICALS GROUP

 

By:

 

 

Name:

 

Title:

 

Date:

 

 

HOLDER

 

Acknowledged and Agreed to by the Undersigned Holder, on Behalf of Itself and
Its Successors in Interest and Assigns:

 

By:

 

 

Name:

 

Date:

 

 

Address of Holder:

 

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------

 

Exhibit 1

Registration Rights and

Cooperation Regarding Rule 144

The following provides the details of certain registration rights and
cooperation regarding Rule 144 undertaken by the Company in connection with the
Common Stock Purchase Warrant (the “Warrant”), to which this Exhibit 1 is
incorporated by reference.

1.1Piggyback Registration Rights.

(a)Definitions.  For purposes of this Section 1.1:

(i)The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”), and the declaration
or ordering of effectiveness of such registration statement.

(ii)Registrable Securities.  The term “Registrable Securities” means: (A) the
Shares purchased under this Agreement and (B) any shares of Common Stock issued
as a dividend or other distribution with respect to, in exchange for or in
replacement of the Shares.  The term “Registrable Securities” shall exclude in
all cases, however, any shares sold by a person in a transaction in which rights
under this Section 1.1 are not assigned in accordance with the provisions of the
Warrant and this Exhibit 1 (individually and collectively referred to herein as
the “Agreement”) or any shares sold to the public or sold pursuant to Rule 144
promulgated under the Securities Act.

(iii)The term “Holder” or “Holders” means any person or persons owning
Registrable Securities.

(b)Piggyback Registrations.  The Company shall notify all Holders of Registrable
Securities in writing at least thirty (30) days prior to filing any registration
statement under the Securities Act for purposes of effecting a public offering
of securities of the Company (including, but not limited to, registration
statements relating to secondary offerings of securities of the Company, but
excluding registration statements on a form S-8 or S-4, or any successor forms)
and will afford each such Holder an opportunity to include in such registration
statement all or any part of the Registrable Securities then held by such
Holder.  Each Holder desiring to include in any such registration statement all
or any part of the Registrable Securities held by such Holder shall, within
twenty (20) days after receipt of the above-described notice from the Company,
so notify the Company in writing, and in such notice shall inform the Company of
the number of Registrable Securities such Holder wishes to include in such
registration statement.  If a Holder decides not to include all of its
Registrable Securities in any registration statement thereafter filed by the
Company, such Holder shall nevertheless continue to have the right to include
any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth herein.

(i)Underwriting.  If a registration statement under which the Company gives
notice under this Section is for an underwritten offering, then the Company
shall so advise the Holders of Registrable Securities.  In such event, the right
of any such Holder to include Registrable Securities in a registration pursuant
to this Section 1.1(b) shall be conditioned upon such Holder's participation in
such underwriting and the inclusion of such Holder's Registrable Securities in
the underwriting to the extent provided herein.  All Holders proposing to
distribute their Registrable Securities through such underwriting shall enter
into an underwriting agreement in customary form with the managing underwriter
or underwriter(s) selected for such underwriting by the
Company.  Notwithstanding any other provision of this Agreement, if the managing
underwriter(s) determine(s) in good faith that marketing factors require a
limitation of the number of shares to be underwritten, then the managing
underwriter(s) may exclude up to 50% of the shares (including Registrable
Securities) from the registration and the underwriting, and the number of shares
that may be included in the registration and the underwriting shall be
allocated, first, to the Company, and second, to each of the Holders requesting
inclusion of their Registrable Securities in such registration statement on a
pro rata basis based on the total number of Registrable Securities then held by
each such Holder.  In the event of a limitation by the

 

--------------------------------------------------------------------------------

 

Company of the number of Registrable Securities to be included in such
registration and underwriting, the Company shall so advise all Holders
requesting registration, and the number of shares or securities that are
entitled to be included in the registration and underwriting shall be allocated
among all Holders in proportion, as nearly as practicable, to the respective
amounts of Registrable Securities held by each Holder at the time of filing of
the registration statement.  If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Company and the underwriter, delivered at least ten (10) business days prior
to the effective date of the registration statement.  Any Registrable Securities
excluded or withdrawn from such underwriting shall be excluded and withdrawn
from the registration.  For any Holder which is a partnership, limited liability
company or corporation, the partners, retired partners, members and shareholders
of such Holder, or the estates and family members of any such partners, retired
partners and members and any trusts for the benefit of any of the foregoing
persons shall be deemed to be a single Holder, and any pro rata reduction with
respect to such Holder shall be based upon the aggregate number of Registrable
Securities owned by all entities and individuals included in such Holder.

(ii)Expenses.  All registration expenses incurred in connection with a
registration pursuant to this Section shall be borne by the Company.  Each
Holder participating in a registration pursuant to this Section shall bear such
Holder's proportionate share (based on the total number of shares sold in such
registration other than for the account of the Company) of all discounts,
commissions and selling expenses incurred in connection with a registration
pursuant to this Section.

(c)Obligations of the Company.  Whenever required to affect the registration of
any Registrable Securities under this Agreement, the Company shall, as
expeditiously as reasonably possible:

(i)prepare and file with the Securities and Exchange Commission (the “SEC”) a
registration statement with respect to such Registrable Securities and use its
best efforts to cause such registration statement to become effective, and, upon
the request of the Holders of a majority of the Registrable Securities
registered thereunder, keep such registration statement effective for up to one
hundred twenty (120) days.  

(ii)prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;

(iii)furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by them that are
included in such registration;

(iv)use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders, provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions;

(v)in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering (it being understood and agreed
that, as a condition to the Company's obligations under this clause (v), each
Holder participating in such underwriting shall also enter into and perform its
obligations under such an agreement);

(vi)notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

 

--------------------------------------------------------------------------------

 

(vii)furnish, at the request of any Holder requesting registration of
Registrable Securities, on the date that such Registrable Securities are
delivered to the underwriters for sale, if such securities are being sold
through underwriters, or, if such securities are not being sold through
underwriters, on the date that the registration statement with respect to such
securities becomes effective, (1) an opinion, dated as of such date, of the
counsel representing the Company for the purposes of such registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering and reasonably satisfactory to a majority in interest of the Holders
requesting registration, addressed to the underwriters, if any, and to the
Holders requesting registration of Registrable Securities and (2) a “comfort”
letter dated as of such date, from the independent certified public accountants
of the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering
and reasonably satisfactory to a majority in interest of the Holders requesting
registration, addressed to the underwriters, if any, and to the Holders
requesting registration of Registrable Securities; and

(viii)cause all such Registrable Securities registered hereunder to be listed on
each Trading Market on which similar securities issued by the Company are then
listed.

(d)Furnish Information.  It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section that the selling Holders
shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them and the intended method of disposition of
such securities as shall be required to timely effect the registration of their
Registrable Securities.

(e)Delay of Registration.  No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Section.

(f)Indemnification.  In the event any Registrable Securities are included in a
registration statement under Section 1.1(b) hereof:

(i)By the Company.  To the extent permitted by law, the Company will indemnify
and hold harmless each Holder, the partners, members, officers, directors and
attorneys of each Holder, any underwriter (as defined in the Securities Act) for
such Holder and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”), against any losses, claims, damages, or liabilities (joint or several) to
which they may become subject under the Securities Act, the Exchange Act or
other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (each a “Violation”): (1)
any untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto; (2) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; or
(3) any violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any federal or state securities law or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any federal or state
securities law in connection with the offering covered by such registration
statement; and the Company will reimburse each such Holder, partner, member,
officer or director, underwriter or controlling person for any legal or other
expenses reasonably incurred by them, as incurred, in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the indemnity agreement contained in this subsection
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable in any such case for any such loss, claim, damage, liability
or action to the extent that it arises out of or is based upon a Violation which
occurs in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by such Holder, partner,
member, officer, director, underwriter or controlling person of such Holder.

(ii)By Selling Holders.  To the extent permitted by law, each selling Holder
will indemnify and hold harmless the Company, each of its directors, each of its
officers who have signed the registration

 

--------------------------------------------------------------------------------

 

statement, each of its attorneys, each person, if any, who controls the Company
within the meaning of the Securities Act, any underwriter and any other Holder
selling securities under such registration statement or any of such other
Holder's partners, members, directors or officers or any person who controls
such Holder within the meaning of the Securities Act or the Exchange Act,
against any losses, claims, damages or liabilities (joint or several) to which
the Company or any such director, officer, attorney, controlling person,
underwriter or other such Holder, partner, member or director, officer or
controlling person of such other Holder may become subject under the Securities
Act, the Exchange Act or other federal or state law, insofar as such losses,
claims, damages or liabilities (or actions in respect thereto) arise out of or
are based upon any Violation, in each case to the extent (and only to the
extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by such Holder expressly for use in connection
with such registration; and each such Holder will reimburse any legal or other
expenses reasonably incurred by the Company or any such director, officer,
attorney, controlling person, underwriter or other Holder, partner, member,
officer, director or controlling person of such other Holder in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the indemnity agreement contained in this Section shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Holder, which consent shall not be unreasonably withheld; and provided further,
that the total amounts payable in indemnity by a Holder under this Section in
respect of any Violation shall not exceed the net proceeds received by such
Holder in the registered offering out of which such Violation arises.

(iii)Notice.  Promptly after receipt by an indemnified party under this Section
of notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential conflict of
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party to the extent of
such prejudice under this Section, but the omission so to deliver written notice
to the indemnifying party will not relieve it of any liability that it may have
to any indemnified party otherwise than under this Section.

(iv)Defect Eliminated in Final Prospectus.  The foregoing indemnity agreements
of the Company and Holders are subject to the condition that, insofar as they
relate to any Violation made in a preliminary prospectus but eliminated or
remedied in the amended prospectus on file with the SEC at the time the
registration statement in question becomes effective or the amended prospectus
filed with the SEC pursuant to SEC Rule 424(b) (the “Final Prospectus”), such
indemnity agreement shall not inure to the benefit of any person if a copy of
the Final Prospectus (i) was furnished to the indemnified party, (ii) would have
cured the Violation, and (iii) was not furnished to the person asserting the
loss, liability, claim or damage at or prior to the time such action is required
by the Securities Act.

(v)Contribution.  In order to provide for just and equitable contribution to
joint liability under the Securities Act in any case in which either (1) any
Holder exercising rights under this Agreement, or any controlling person of any
such Holder, makes a claim for indemnification pursuant to this Section but it
is judicially determined (by the entry of a final judgment or decree by a court
of competent jurisdiction and the expiration of time to appeal or the denial of
the last right of appeal) that such indemnification may not be enforced in such
case notwithstanding the fact that this Section provides for indemnification in
such case, or (2) contribution under the Securities Act may be required on the
part of any such selling Holder or any such controlling person in circumstances
for which indemnification is provided under this Section; then, and in each such
case, the Company and such Holder will contribute to the aggregate losses,
claims, damages or liabilities

 

--------------------------------------------------------------------------------

 

to which they may be subject (after contribution from others) in such proportion
so that such Holder is responsible for the portion represented by the percentage
that the public offering price of its Registrable Securities offered by and sold
under the registration statement bears to the net proceeds of all securities
offered by and sold under such registration statement, and the Company and other
selling Holders are responsible for the remaining portion; provided, however,
that, in any such case, (A) no such Holder will be required to contribute any
amount in excess of the public offering price of all such Registrable Securities
offered and sold by such Holder pursuant to such registration statement and (B)
no person or entity guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) will be entitled to contribution from
any person or entity who was not guilty of such fraudulent misrepresentation.

(vi)Survival.  The obligations of the Company and Holders under this Section
shall survive the completion of any offering of Registrable Securities in a
registration statement, and otherwise.

(h)Termination of the Company's Obligations Under this Section.  The Company
shall have no obligations with respect to any Registrable Securities proposed to
be sold by a Holder in a registration pursuant to this Section if, in the
opinion of counsel to the Company, all such Registrable Securities proposed to
be sold by such Holder may be sold pursuant to Rule 144 under the Securities Act
without volume and manner of sale restrictions.

1.2Cooperation Regarding Rule 144.   As long as the Purchaser owns any Shares,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act.  As long as
Purchaser owns any Shares, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchaser and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchaser to sell Shares under Rule 144.  The Company further
covenants that it will take such further action as the Purchaser may reasonably
request (including to cause its counsel to issue appropriate legal opinions and
to direct its transfer agent accordingly) to the extent required from time to
time to enable such Person to sell Common Stock without registration under the
Securities Act in accordance with Rule 144.

 

 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE

 

To:TAXUS CARDIUM PHARMACEUTICALS GROUP

 

(1)The undersigned hereby elects to purchase _____ Warrant Shares of the Company
pursuant to the terms of the attached Warrant (the original, if exercised in
full, or a copy otherwise), and tenders herewith payment of the exercise price
in full, together with all applicable transfer taxes, if any.

(2)Payment shall take the form of (check applicable box):

[  ] in lawful money of the United States by Cashier’s Check or wire transfer;
or

[ ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).

(3)Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

 

 

 

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE OF HOLDER]

 

Name of Holder:

 

 

Signature of Holder or Authorized Signatory of Holder:

 

 

If Holder is a corporation or other entity include the following:

 

Name of Authorized Signatory:

 

 

Title of Authorized Signatory:

 

 

Address of Holder:

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

 

 

whose address is

 

 

.

 

 

 

 

 

 

Dated:

,

 

 

 

Holder’s Signature:

 

 

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

 